DAUKSCH, Judge.
This is an appeal from a non-final order denying a motion to dismiss for improper venue.
The parties entered into an airplane swapping contract and included in its provisions an agreement that venue for any lawsuits brought to enforce the agreement would be in Dade County. Despite this agreement, and for no stated reason, the trial judge denied the motion to dismiss for improper venue. Various venues are involved in the sequence of events leading up to the lawsuit. Hernando County, where the appellant’s airplane was first demonstrated, the contract was partially negotiated and where the trade-in aircraft sits. Dade County, where the contract was finally negotiated and executed, where appellants reside and operate, where an amended contract was entered into and where the cash deposit and logbooks for the trade-in aircraft are situate.
The venue is proper in Dade County because the defendants (appellants) reside there, because the property in dispute is there and because the parties so agreed. All of this is supported by affidavits of appellant. Appellee filed none, no sworn evidence supports its venue claim, which ipso facto is frivolous. §§ 47.011, 47.021, 47.041, 47.051, 47.091, 47.122, Fla.Stats. (1984); Business Aide Computers, Inc. v. Central Florida Mack Trucks, Inc., 432 So.2d 681 (Fla. 5th DCA 1983); Shay v. First Federal of Miami, Inc., 429 So.2d 64 (Fla. 3d DCA 1983); Southeastern Office Supply and Furniture Company v. Barley, 427 So.2d 1139 (Fla. 5th DCA 1983); Honea v. Walker Chemical and Exterminating Co., Inc., 393 So.2d 1210 (Fla. 5th DCA 1981); McTeague v. Treibits, 388 So.2d 309 (Fla. 4th DCA 1980); Blackhawk Heating & Plumbing Co., Inc. v. Database Financial Corporation, 302 So.2d 404 (Fla.1974); Deeb, Inc. v. Board of Public Instruction of Columbia County, 196 So.2d 22 (Fla. 2d DCA 1967).
The order appealed is reversed and this cause remanded for entry of an order transferring venue at appellee’s sole expense.
REVERSED and REMANDED.
FRANK D. UPCHURCH, Jr., and CO-WART, JJ., concur.